                Case 2:16-cv-01866-JCC Document 170 Filed 08/10/20 Page 1 of 4




 1                                                             The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7
                         IN THE UNITED STATES DISTRICT COURT
 8                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10 NORTHWEST ENVIRONMENTAL

11 ADVOCATES,                                             Case No. 2:16-cv-01866-JCC

12        Plaintiff,
                                                          STIPULATED MOTION
13         v.                                             TO EXTEND THE STAY
14
   THE U.S. DEPARTMENT OF COMMERCE, et
15 al.,                                                   NOTED: August 10, 2020
16        Federal Defendants, and

17 THE STATE OF WASHINGTON,

18
          Defendant-Intervenor, and
19
   WASHINGTON STATE FARM
20 BUREAU FEDERATION, et al.,

21        Defendant-Intervenors.
22

23
            This case has been stayed since April 26, 2019 (ECF No. 153) to allow the parties to
24
     explore settlement. Pursuant to the Court’s most recent stay order, entered June 10, 2020 (ECF
25

26   No. 169), Plaintiff Northwest Environmental Advocates, Federal Defendants the U.S.

27   Department of Commerce, et al., Defendant-Intervenor the State of Washington, and Defendant

28   STIPULATED MOTION TO EXTEND THE STAY - 1
     Case No. 2:16-cv-01866-JCC
              Case 2:16-cv-01866-JCC Document 170 Filed 08/10/20 Page 2 of 4




 1   Intervenors Washington State Farm Bureau Federation and Washington Cattlemen’s Association
 2   (collectively, the “Parties”) now stipulate and move the Court to extend the existing stay an
 3
     additional 90-days so that the parties can attempt to finalize an agreement to resolve this matter.
 4
            Since entry of the most recent order staying this case, the Parties have reached an
 5
     agreement in principle on the merits of the case, which is subject to approval by the appropriate
 6

 7   officials with the United States Environmental Protection Agency (“EPA”) and the United States

 8   Department of Justice. While Federal Defendants have begun the requisite approval process,

 9   additional time is needed to finalize the agreement and obtain the necessary approvals by the
10   appropriate officials within the federal government. Additionally, more time will be needed for
11
     EPA to put the proposed settlement out for a 30-day public comment period as well as time to
12
     review and analyze any comments received. Thus, an additional stay is necessary to allow the
13
     Parties an opportunity to resolve this matter through settlement. See Lockyer v. Mirant Corp.,
14

15   398 F.3d 1098, 1110 (9th Cir. 2005) (district court should consider potential of “simplifying”

16   issues of law, the “orderly course of justice” and the “hardship” to parties absent a stay in

17   weighing discretion); see also Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (district courts
18
     have inherent discretion to “control the disposition of the causes on its docket with economy of
19
     time and effort for itself, for counsel, and for litigants.”). Accordingly, there is good cause for
20
     extending the temporary stay by 90-days so that the parties can attempt to finalize an agreement
21
     to resolve this matter.
22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND THE STAY - 2
     Case No. 2:16-cv-01866-JCC
              Case 2:16-cv-01866-JCC Document 170 Filed 08/10/20 Page 3 of 4




 1   So stipulated and respectfully submitted this 10th day of August 2020.
 2

 3
      /s/ Allison LaPlante                             /s/ Briena L. Strippoli
 4    ALLISON LAPLANTE                                 BRIENA L. STRIPPOLI
      (OSB #023614)                                    U.S. Department of Justice
 5        Admitted Pro Hac Vice                        Environment & Natural Resources
      Earthrise Law Center                             Division
 6    Lewis & Clark Law School                         Wildlife & Marine Resources Section
 7    10015 S.W. Terwilliger Blvd.                     P.O. Box 7611, Ben Franklin Station
      Portland, OR 97219                               Washington, DC 20044-7611
 8    (503) 768-6894                                   (202) 305-0339
      laplante@lclark.edu                              briena.strippoli@usdoj.gov
 9
      /s/ Paul Kampmeier                               /s/ Michele L. Walter
10    PAUL KAMPMEIER                                   MICHELE L. WALTER
11    Kampmeier & Knutsen                              U.S. Department of Justice
      811 First Avenue, Suite 468                      Environment & Natural Resources
12    Seattle, WA 98104                                Division
      (206) 858-6983                                   Environmental Defense Section
13    Paul@kampmeierknutsen.com                        999 18th Street
                                                       South Terrace – Suite 370
14
      Attorneys for Plaintiff                          Denver, CO 80202
15                                                     (303) 844-1345
      /s/ Ronald Lavigne                               Michele.Walter@usdoj.gov
16    RONALD L. LAVIGNE
      (WSBA #18550)                                    Attorneys for Federal Defendants
17    Senior Counsel
      P.O. Box 40117
18
      Olympia, WA 98504-0117                           /s/ Caroline Lobdell
19    (360) 586-6751                                   CAROLINE LOBDELL
      RonaldL@atg.wa.gov                               (WSBA #38658)
20                                                     Western Resources Legal Center
      Attorney for Defendant-Intervenor                9220 SW Barbur Boulevard,
21    State of Washington                              Suite 119-327
                                                       Portland, OR 97219
22
                                                       (503) 768-8500
23                                                     clobdell@wrlegal.org

24                                                     Attorney for Defendant-Intervenor
                                                       Washington State Farm Bureau and
25                                                     Washington Cattlemen’s Association
26

27

28   STIPULATED MOTION TO EXTEND THE STAY - 3
     Case No. 2:16-cv-01866-JCC
              Case 2:16-cv-01866-JCC Document 170 Filed 08/10/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2      I, Briena Strippoli, hereby certify that, on August 10, 2020, I electronically filed the
 3
     foregoing document in the above-captioned action with the Clerk of the Court using the CM/ECF
 4
     system, which will send notice of such filing to all counsel of record in this matter.
 5

 6

 7
                                                              /s/ Briena L. Strippoli
 8                                                            Briena L. Strippoli
                                                              (MD#0612130372)
 9                                                            Attorney for Federal-Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND THE STAY - 4
     Case No. 2:16-cv-01866-JCC
